               Case 5:18-cr-00258-EJD Document 816 Filed 06/03/21 Page 1 of 5




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFF SCHENK (CABN 234355)
   JOHN C. BOSTIC (CABN 264367)
 5 ROBERT S. LEACH (CABN 196191)
   KELLY I. VOLKAR (CABN 301377)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           Robert.Leach@usdoj.gov

10 Attorneys for United States of America

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                          SAN JOSE DIVISION

14   UNITED STATES OF AMERICA,                   )   Case No. 18-CR-00258 EJD
                                                 )
15           Plaintiff,                          )   UNITED STATES’ PRETRIAL CONFERENCE
                                                 )   STATEMENT
16      v.                                       )
                                                 )   Date: June 15, 2021
17   ELIZABETH HOLMES,                           )   Time: 10:00 a.m.
                                                 )   Court: Hon. Edward J. Davila
18           Defendant.                          )
                                                 )
19                                               )

20

21

22

23

24

25

26

27

28

     U.S.’ PRETRIAL CONFERENCE STATEMENT,
     CASE NO. 18-258 EJD
                   Case 5:18-cr-00258-EJD Document 816 Filed 06/03/21 Page 2 of 5




 1            Pursuant to this Court’s December 18, 2020 Scheduling Order (ECF No. 650) and Criminal

 2 Local Rule 17-1-1(b), the government respectfully submits its Pretrial Conference Statement.

 3            1.       Disclosure and Contemplated Use of Statements or Reports of Witnesses Under the
                       Jencks Act, 18 U.S.C. § 3500, or Fed. R.Crim. P. 26.2
 4
              The United States has conducted a thorough search for statements subject to the Jencks Act, 18
 5
     U.S.C. § 3500, and Federal Rule of Criminal Procedure 26.2 and has produced all such statements
 6
     identified to date. The government will continue to produce any Jencks/Rule 26.2 material it obtains,
 7
     generates, or subsequently identifies.
 8
              2.       Disclosure and Contemplated Use of Grand Jury Testimony of Witnesses Intended
 9
                       to Be Called at the Trial
10
              The United States has produced all Grand Jury testimony of witnesses intended to be called at
11
     the trial.
12
              3.       Disclosure of Exculpatory or Other Evidence Favorable to the Defendant on the
13                     Issue of Guilt or Punishment
14            The United States has conducted a thorough search for information discoverable under Brady v.
15 Maryland, 373 U.S. 83 (1963), and its progeny and produced all such information identified to date.

16 The government acknowledges its ongoing obligations under Brady. The government will continue to

17 produce any Brady material it obtains, generates, or subsequently identifies.

18            The government has produced to Defendant a memorandum documenting the interview of a
19 former Theranos employee in connection with a separate government investigation. On April 19, 2021,

20 the Defendant requested additional material related to that former employee that the government may

21 have obtained in connection with that separate investigation, which involves a company unrelated to

22 Theranos. The government is reviewing material gathered in the separate investigation and will produce

23 any material subject to Giglio v. United States, 405 U.S. 150 (1972), subject to an appropriate protective

24 order.

25            Except as indicated above, the government has produced all Giglio information identified to
26 date. The government acknowledges its ongoing obligations under Giglio. The government will

27 continue to produce any Giglio material it obtains, generates, or subsequently identifies.

28

     U.S.’ PRETRIAL CONFERENCE STATEMENT,
     CASE NO. 18-258 EJD                              1
                   Case 5:18-cr-00258-EJD Document 816 Filed 06/03/21 Page 3 of 5




 1            4.       Stipulation of Facts Which May Be Deemed Proved at the Trial Without Further
                       Proof By Either Party and Limitation of Witnesses
 2
              The government has provided an initial set of evidentiary stipulations for Defendant to consider.
 3
     The government is seeking stipulations that certain communications or wire transfers were “interstate
 4
     wire communications” and that emails bearing certain Bates prefixes produced by Theranos are true and
 5
     correct copies of emails sent or received by Theranos personnel. The government anticipates seeking
 6
     further stipulations regarding the authenticity of records produced in the underlying investigation. At
 7
     this time, the parties have not finalized stipulations to present to the Court. In the event the parties reach
 8
     agreement, the stipulations will be reduced to writing, signed by the parties, filed with the Court, and
 9
     published to the jury at the appropriate time during the course of the trial.
10
              5.       Appointment By the Court of Interpreters Under Fed. R. Crim. P. 28
11

12            The government is not aware of any need for interpreters in this case.

13            6.       Dismissal of Counts and Elimination from the Case of Certain Issues, e.g., Insanity,
                       Alibi, and Statute of Limitations
14
              Defendant filed six motions to dismiss the Second and Third Superseding Indictments, which
15
     were denied on October 13, 2020. ECF No. 552 at 11, 14, 18, 22, 24, 27, 28. Under Federal Rule of
16
     Criminal Procedure 12.2, the Defendant has given notice she intends to introduce expert evidence
17
     relating to a mental disease or defect or other mental condition of the defendant bearing on the issue of
18
     guilt.
19
              7.       Joinder Pursuant to Fed. R. Crim. P. 13 or the Severance of Trial As to Any Co-
20                     Defendant
21
              On March 20, 2020, the Court ordered severance of the trials of Defendant and Ramesh Balwani,
22
     who is also named in the operative indictment. ECF No. 362.
23
              8.       Identification of Informers, Use of Lineup or Other Identification Evidence and
24                     Evidence of Prior Convictions of Defendant or Any Witness, Etc.

25            The United States did not use “informers,” as it understands the term, during the criminal
26 investigation of the conduct that gave rise to the Third Superseding Indictment. The United States did

27 not use a “lineup” in the investigation of the conduct that gave rise to the Third Superseding Indictment.

28

     U.S.’ PRETRIAL CONFERENCE STATEMENT,
     CASE NO. 18-258 EJD                               2
                 Case 5:18-cr-00258-EJD Document 816 Filed 06/03/21 Page 4 of 5




 1 The government anticipates numerous witnesses will identify the Defendant and that there will be no

 2 meaningful dispute about identification at the trial. The government is unaware of prior convictions of

 3 Defendant or witnesses; in the event it learns of any it will make appropriate disclosures.

 4          9.       Pretrial Exchange of Lists of Witnesses Intended to Be Called in Person or By
                     Deposition to Testify at Trial, Except Those Who May Be Called Only for
 5                   Impeachment or Rebuttal
 6
            On June 26, 2020, the United States served a witness list. The United States served an amended
 7
     witness list on June 3, 2021.
 8
            10.      Pretrial Exchange of Documents, Exhibits, Summaries, Schedules, Models or
 9                   Diagrams Intended to Be Offered or Used at Trial, Except Materials That May Be
                     Used Only for Impeachment or Rebuttal
10
            On June 26, 2020, the United States served an exhibit list. The United States served an amended
11
     exhibit list on June 3, 2021. The government respectfully reserves the right to amend its list further
12
     prior to and during the trial, if necessary. The government will provide the Court with all pre-marked
13
     exhibits as the Court directs and respectfully recommends that the exhibits be provided electronically
14
     given the volume. The government also respectfully recommends exhibits be provided to the Court and
15
     the defense in binders relevant to specific witnesses shortly before each witness’s testimony. The
16
     United States continues to prepare summaries, diagrams, and demonstrative exhibits in anticipation of
17
     trial, and will share them with defense counsel as they are completed.
18
            11.      Pretrial Resolution of Objections to Exhibits or Testimony to Be Offered at Trial
19
            On May 21 and 22, the Court issued orders on motions in limine. E.g., ECF Nos. 797 & 798.
20
     The government anticipates working with defense counsel to resolve further objections to exhibits and
21
     testimony before bringing any matters to the attention of the Court.
22
            12.      Preparation of Trial Briefs on Controverted Points of Law Likely to Arise at Trial
23
            Given the Court’s familiarity with the case and the legal issues, the government does not plan to
24
     submit a trial brief before the trial starts, unless the Court requests or requires otherwise. To the extent
25
     controverted issues arise during trial, the government reserves the right to present short briefs to aid the
26
     Court’s resolution of such issues.
27

28

     U.S.’ PRETRIAL CONFERENCE STATEMENT,
     CASE NO. 18-258 EJD                               3
              Case 5:18-cr-00258-EJD Document 816 Filed 06/03/21 Page 5 of 5




 1          13.     Scheduling of the Trial and of Witnesses

 2          A reasonable estimate for presentation of the United States’ case-in-chief is eight weeks,
 3 excluding time dedicated to jury selection, opening statements, instruction, and closing arguments.

 4          14.     Request to Submit Questionnaire for Prospective Jurors Pursuant to Crim. L.R.
                    24-1, Voir Dire Questions, Exercise of Peremptory and Cause Challenges and Jury
 5
                    Instructions
 6
            On May 27, 2021, the government filed its proposed jury instructions, jury verdict, and jury
 7
     questionnaire. ECF Nos. 804, 805, & 802. That same day, Defendant filed her proposed jury
 8
     instructions and jury questionnaire, as well as a request for additional relief regarding the jury selection
 9
     process. ECF Nos. 809, 808, & 799. On June 3, 2021, the government filed its response. ECF No. 813.
10
     The government respectfully requests the opportunity to review and comment on any questionnaire the
11
     Court elects to employ, and to present objections to Defendant’s proposed jury instructions.
12
            15.     Any Other Matter Which May Tend to Promote a Fair and Expeditious Trial
13
            The government will work with defense counsel and with witnesses and the Court to ensure the
14
     safety of all participants in the trial and compliance with the Court’s standing orders regarding health
15
     protocols in light of the COVID-19 pandemic. The government also will work with defense counsel to
16
     resolve other matters in an effort to promote a fair and expeditious trial and will bring timely to the
17
     Court’s attention matters on which the parties disagree.
18
     DATED: June 3, 2021                                           Respectfully submitted,
19
                                                                   STEPHANIE M. HINDS
20                                                                 Acting United States Attorney
21
                                                                   ________________________
22                                                                 JEFF SCHENK
                                                                   JOHN C. BOSTIC
23                                                                 ROBERT S. LEACH
                                                                   KELLY I. VOLKAR
24                                                                 Assistant United States Attorneys
25

26

27

28

     U.S.’ PRETRIAL CONFERENCE STATEMENT,
     CASE NO. 18-258 EJD                               4
